DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5-17-2019, and also in China on 9-17-2019. It is noted, however, that applicant has not filed a certified copy of the Chinese applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy generator in claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,9,11-14,17,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the conveying device”.  There is a lack of antecedent basis for “the conveying device” in previous claim limitations.
Claim 12 recites “the apparatus”.  There is a lack of antecedent basis for “the apparatus” in previous claim limitations.
Claim 13 recites “the conveying device”.  There is a lack of antecedent basis for “the conveying device” in previous claim limitations.
Claims 8 and 17 recite “the bottom of the reaction chamber.  There is a lack of antecedent basis for “the bottom of the reaction chamber” in previous claim limitations.
Claim 14 recites “the apparatus”.  There is a lack of antecedent basis for “the apparatus” in previous claim limitations.
The term “substantially water” in claims 9 and 18 is a relative term which renders the claim indefinite. The term “substantially water” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes para 0053 of the specification defines tap water, mineral water, and distilled water as sources of liquid to the reaction chamber, however the term “substantially water” is not defined to a required standard for understanding of the scope to someone of ordinary skill in the art. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9 are rejected under 35 U.S.C. 103 as being unpatentable over KR reference(KR2017069480) taken together with Nakashima et al(9452036).
	KR reference teaches in the figure an apparatus for extracting a component in a solid by using nano-bubbles comprising a reaction chamber(coffee extract part 16) configured to hold a solid to be extracted, a nano-bubble generation device(ultra microbubble formation apparatus(10) configured to generate a liquid containing nano-bubbles, wherein the liquid containing nano-bubbles is used to be mixed with the solid to be extracted.  KR reference is silent as to an energy generator, and wherein the energy generator is used to emit energy to the reaction chamber to burst the nano-bubbles.   Nakashima et al teaches a device for producing nano-bubbles, wherein the nano-bubbles are delivered to a point of use(root canal), wherein the nano-bubbles were irradiated with ultrasound(column 28 lines 50-59) at the point of use to provide cavitation of the nano-bubbles.  It would have been obvious to someone of ordinary skill in the art to provide an energy generator at the reaction chamber of KR reference in order to provide cavitation of the nano-bubbles at the reaction chamber and increased interaction of the nano-bubbles with the solid to be extracted through cavitation and burst of the nano-bubbles, noting when ultrasound was applied with the use of nanobubbles , the delivery of a substance to the point of use was high(column 27 lines 62-64 of Nakashima et al).  
	KR reference taken together with Nakashima et al further teaches a conveying device (19 in KR reference) configured to convey the liquid containing nano-bubbles to the reaction chamber to be mixed with the solid to be extracted, and wherein the nano-bubble generating device comprises a fluid inlet tube and a fluid outlet tube, and the fluid outlet tube is connected with the conveying device.  KR reference taken together with Nakashima et al further teaches wherein the apparatus further comprises a liquid storage container(11) which is connected with the fluid inlet tube.  KR reference taken together with Nakashima et al further teaches wherein the conveying device comprises a liquid pump and a conduit, and the liquid pump is connected with the reaction chamber through the conduit.  KR reference taken together with Nakashima et al further teaches wherein the apparatus further comprises a heater(25 in figure 2 of KR reference) which is arranged at a position below the reaction chamber.  KR reference taken together with Nakashima et al further teaches wherein the energy generator is an ultrasonic generator(ultrasound noted in Nakashima et al).  KR reference taken together with Nakashima et al further teaches wherein the solid is a coffee powder.  
Claims 10-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over KR reference(KR2017069480) taken together with Nakashima et al(9452036).
KR reference teaches a method for extracting a component in a solid by using nano-bubbles , including generating a liquid containing nano-bubbles(ultra microbubble formation apparatus 10) by a nano-bubble generating device, conveying the liquid containing nano-bubbles to a reaction chamber(16) to mix and react with a solid to be extracted in the reaction chamber.  KR reference is silent as to during mixing and reaction, emitting energy to the reaction chamber by an energy generator to burst nano-bubbles.  Nakashima et al teaches a device for producing nano-bubbles, wherein the nano-bubbles are delivered to a point of use(root canal), wherein the nano-bubbles were irradiated with ultrasound(column 28 lines 50-59) at the point of use to provide cavitation of the nano-bubbles.  It would have been obvious to someone of ordinary skill in the art to provide an energy generator at the reaction chamber of KR reference in order to provide cavitation of the nano-bubbles at the reaction chamber and increased interaction of the nano-bubbles with the solid to be extracted through cavitation and burst of the nano-bubbles, noting when ultrasound was applied with the use of nanobubbles , the delivery of a substance to the point of use was high(column 27 lines 62-64 of Nakashima et al).  
	KR reference taken together with Nakashima et al further teaches wherein the nano-bubble generating device comprises a fluid inlet tube and a fluid outlet tube, and the fluid outlet tube is connected with a structure for conveying the nanobubbles.   KR reference taken together with Nakashima et al further teaches a liquid storage container(11) connected with the fluid inlet tube.  KR reference taken together with Nakashima et al further teaches a liquid pump and a conduit(19), and the liquid pump is connected with the reaction chamber through the conduit.  KR reference taken together with Nakashima et al further teaches a heater(25 in figure 2 of KR reference) which is arranged at a position below the reaction chamber.  KR reference taken together with Nakashima et al further teaches wherein the energy generator is an ultrasonic generator(ultrasound noted in Nakashima et al).  KR reference taken together with Nakashima et al further teaches wherein the solid is a coffee powder.  

Allowable Subject Matter
Claims 7,8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 and 16 recites “wherein the energy generator comprises an emission head which is arranged above the reaction chamber, and a first switch valve configured to control a solution output state is arranged on the reaction chamber”.  Neither KR reference nor Nakashima et al teach or suggest the energy chamber comprises emission head which is arranged above the reaction chamber, and a first switch valve configured to control a solution output state is arranged on the reaction chamber.  Claim 8 depends on claim 7 and hence would also be allowable upon incorporation of claim 7 into claim 1.
	Claim 17 recites “wherein a first cutter head for piercing is further arranged at the bottom of the reaction chamber, and the first cutter head is interlocked with the first switch valve”.   Neither KR reference nor Nakashima et al teach or suggest a first cutter head for piercing is further arranged at the bottom of the reaction chamber, and the first cutter head is interlocked with the first switch valve.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 6, 2022